REAFFIRMATION AGREEMENT

THIS REAFFIRMATION AGREEMENT (this “Agreement”) is made as of August 7, 2013, by
the undersigned in favor of KELTIC FINANCIAL PARTNERS II, LP (“Lender”).

RECITALS:

CASTLE BRANDS INC., a corporation organized under the laws of the State of
Florida (“CBI”) and CASTLE BRANDS (USA) CORP. a corporation organized under the
laws of the State of Delaware (“CBUSA”) (individually and collectively,
“Borrower”) and KELTIC FINANCIAL PARTNERS II, LP, a Delaware limited partnership
(“Lender”), are parties to a Loan and Security Agreement dated as of August 19,
2011, as amended by a First Amendment dated as of July 23, 2012, and by an
Second Amendment dated as of March 11, 2013 (as so amended, the “Credit
Agreement”), in connection with which Borrower delivered an Amended and Restated
Revolving Credit Note dated March 11, 2013 in a maximum principal amount of
$8,000,000 (the “Revolving Credit Note”), a Term Note dated March 11, 2013 in an
original principal amount of $2,500,000, and other agreements, documents and
instruments in connection therewith.

The proceeds of the Term Note were used to acquire certain bourbon inventory in
March, 2013. Borrower has requested that Lender increase the principal amount of
the Term Note by a maximum amount equal to $1,500,000, with a resulting maximum
original principal amount of the Term Note of $4,000,000. The additional
principal amount of the Term Note will be used by Borrower to acquire certain
other inventory and will be advanced to Borrower in one or more tranches as
described in the “Third Amendment Documents” described below. Lender has also
agreed to permit CBI to incur $1,250,000 of subordinated indebtedness that shall
be subordinated to the indebtedness of Borrowers to Lender pursuant to a
Subordination Agreement dated on or about the date hereof the “Subordination
Agreement”).

The Credit Agreement, the Revolving Credit Note, the Third Amendment Documents,
the Subordination Agreement, and all other agreements, documents and instruments
executed and/or delivered in connection therewith, as the same may be amended,
restated, or otherwise modified from time to time, shall be collectively
referred to as the “Loan Documents”.

Each of the undersigned indicated as a “Validity Party” has executed and
delivered a Validity and Support Agreement dated on or about August 19, 2011 in
favor of Lender (each, a “Validity Agreement”) pursuant to which such Validity
Party has agreed to validate certain information provided by Borrower to Lender
and provide support in connection with Lender’s efforts to collect collateral to
secure Borrower’s payment and performance of all obligations and to Lender and
such other matters as described in such Validity Agreement.

Each of the undersigned indicated as a “Term Loan Participant” has executed and
delivered to Lender a Participation Agreement dated March 11, 2013 in connection
with the Term Note (the “Participation Agreement”) pursuant to which such
Participant has agreed to participate in the Term Note and to such other matters
upon such terms and conditions contained in the Participation Agreement.

Lender has agreed to increase the maximum principal amount of the Term Note by
$1,500,000, with a resulting maximum principal amount of $4,000,000 and to
permit Borrower to incur $1,250,000 of subordinated indebtedness, pursuant to a
Third Amendment to the Credit Agreement, an Amended and Restated Term Note in a
maximum original principal amount of $4,000,000, an Amended and Restated
Participation Agreement related to the Term Note, the Subordination Agreement,
each dated on or about the date hereof, and the other agreements, documents and
instruments relating thereto (collectively, the “Third Amendment Documents”),
subject to and conditioned on the execution and delivery of this Agreement by
the undersigned to Lender.

AGREEMENT:

1. Notwithstanding the occurrence of any of the events described in the recitals
hereto or anything to the contrary contained in any of the Loan Documents, the
Borrower hereby reaffirms to the Lender and ratifies its obligations under the
Loan Documents (collectively, the “Keltic Obligations”), including,
specifically, Third Amendment Documents, and as the Loan Documents may have been
amended, modified and/or restated from time to time and including the amendment,
modification or restatement thereof in connection with the matters described in
the recitals hereto, and each other agreement, document and instrument executed
and/or delivered by the Borrower in connection therewith as the same may have
been amended, modified and/or restated from time to time and including the
amendment, modification or restatement thereof in connection with the matters
described in the recitals hereto (collectively, the “Borrower Documents”), and
hereby further ratifies and confirms that each of the Borrower Documents shall
remain in full force and effect.

2. Notwithstanding the occurrence of any of the events described in the recitals
hereto or anything to the contrary contained in such party’s Validity Agreement,
each Validity Party hereby reaffirms to the Lender and ratifies its obligations
under such Validity Agreement, and each other agreement, document and instrument
executed and/or delivered by such Validity Party in connection therewith
(collectively, the “Validity Documents”), and hereby further ratifies and
confirms that each of the Validity Documents executed and/or delivered to Lender
shall remain in full force and effect.

3. Notwithstanding the occurrence of any of the events described in the recitals
hereto or anything to the contrary contained in the Participation Agreement,
each Term Loan Participant hereby reaffirms to the Lender and ratifies its
obligations under the Participation Agreement, as the same may be amended and
restated pursuant to the Third Amendment Documents, and each other agreement,
document and instrument executed and/or delivered by such Participant in
connection therewith (collectively, the “Participation Documents”), and hereby
further ratifies and confirms that each of the Participation Documents executed
and/or delivered to Lender shall remain in full force and effect.

4. No change, amendment or modification of this Agreement shall be valid or
binding unless such change, amendment or modification shall be in writing and
duly executed by all parties hereto and consented to by the Lender in writing.

5. This Agreement shall be governed by and interpreted and construed in
accordance with the internal laws of the State of New York, without regard to
its principles of conflicts of laws, and any dispute hereunder shall be brought
in the appropriate court located in Westchester County, New York or Erie County,
New York.

6. This Agreement may not be assigned by any party hereto without the prior
written consent of the other parties hereto and the Lender, and no party hereto
shall be relieved of its duties, obligations or liabilities under this Agreement
without the express written consent of the other parties hereto and the Lender,
regardless of assignments, delegations or other agreements with third parties
which may provide otherwise.

7. This Agreement shall be binding upon the parties hereto, their successors,
permitted assigns, heirs and legal representatives.

8. The invalidity of one or more phrases, sentences, clauses or paragraphs
contained in this Agreement shall not affect the validity of the remainder of
this Agreement.

9. This Agreement contains the entire understanding of the parties and the
Lender with respect to the subject matter hereof and there are no other oral
understandings, terms or conditions except as expressly stated herein and none
of the parties have relied upon any representation, express or implied, not
contained in this Agreement.

10. This Agreement may be executed in two (2) or more counterparts, each of
which shall be considered an original, and all of which shall be considered one
and the same instrument.

1

IN WITNESS WHEREOF, the undersigned have duly executed this Agreement as of the
date first written above.

BORROWER:

     
CASTLE BRANDS INC.
  CASTLE BRANDS (USA) CORP.
By: /s/ Alfred J. Small
Name: Alfred J. Small
Its: Chief Financial Officer
Date: August 7, 2013
  By: /s/ Alfred J. Small
Name: Alfred J. Small
Its: Chief Financial Officer
Date: August 7, 2013
VALIDITY PARTIES:
 

/s/ Alfred Small
ALFRED SMALL
  /s/ John Glover
JOHN GLOVER
/s/ Michael Becker
MICHAEL BECKER
  /s/ T. Kelley Spillane
T. KELLEY SPILLANE
TERM LOAN PARTICIPANTS
 

FROST GAMMA INVESTMENTS TRUST
  MARIN BLEU INC.
By: /s/ Dr. Phillip Frost
Its: Trustee
  By: /s/ Momoko Matsumura
Its: President
/s/ Mark E. Andrews, III
MARK E. ANDREWS, III
  /s/ Susan M. Lampen
SUSAN M. LAMPEN
/s/ Michael S. Liebowitz
MICHAEL S. LIEBOWITZ
  /s/ Chester Franklin Zeller III
CHESTER FRANKLIN ZELLER III

2